[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           FEB 15, 2012
                           No. 11-13721
                       Non-Argument Calendar                JOHN LEY
                                                             CLERK
                     ________________________

                D.C. Docket No. 1:11-cv-00387-HLM



DAVID A. SAWYERS,


                                         lllllllllllllllllllllPetitioner-Appellant,


                               versus


WARDEN, USP ATLANTA,


                                        lllllllllllllllllllllRespondent-Appellee.

                     ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                   ________________________

                         (February 15, 2012)
Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

       David Sawyers, a District of Columbia Code offender serving an aggregated

23-years to life sentence in a Bureau of Prisons (“BOP”) facility, appeals pro se

the district court’s dismissal of his petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241.1 He argues that the district court failed to properly credit him

with 154 days of District of Columbia Educational Good Time (“DCEGT”) he

earned while incarcerated in the District of Columbia’s Department of Corrections.

(“DCDC”). He maintains that, when he was transferred to the BOP’s custody, his

sentence was recalculated and the 154-day credit that he previously had been

awarded while in DCDC custody was deducted. The BOP deducted it on the

ground that he failed to submit documentation verifying the award of DCEGT.

The BOP was wrong, he says, because it overlooked the fact that he provided it

with an official “Face Sheet,” which documents the award.

       An inmate may challenge with a § 2241 petition the BOP’s interpretation or

administration of credits such as those involved in this case. See, e.g., Byrd v.

Hasty, 142 F.3d 1395, 1397 (11th Cir. 1998) (addressing inmate’s § 2241 petition



       1
        In deciding Sawyer’s appeal, we review de novo the district court’s dismissal of
Sawyers’s petition. Skinner v. Wiley, 355 F.3d 1293, 1294 (11th Cir. 2004).

                                               2
challenging the BOP’s denial of his request to participate in a drug abuse

treatment program). Under the National Capitalization Revitalization and

Self-Government Improvement Act of 1997 (the “Revitalization Act”), Pub. L.

No. 105-33, § 11231(a)(1), 111 Stat. 251, 734 (1997), the custody of inmates, like

Sawyers, incarcerated under the D.C. Code was transferred to the BOP. D.C.

Code § 24-101(a). Section 24-221.01(a) of the D.C. Code provides that

      Every person whose conduct complies with institutional rules and
      who demonstrates a desire for self-improvement by successfully
      participating in an academic or vocational program, including special
      education and Graduate Equivalency Diploma programs, shall earn
      educational good time credits of no less than 3 days a month and not
      more than 5 days a month.

D.C. Code § 24-221.01(a).

      An inmate whose offense conduct occurred between April 11, 1987, and

August 5, 2000, is entitled to earn DCEGT. BOP PS ¶ 12.2(e). “For D.C. Code

offenders transferred to the BOP, educational good time credits are noted in the

‘Conduct Credits’ section of the DCDC Face Sheet. Id. ¶ 12.2(i). Under BOP

policy, however, DCEGT credits are not to be awarded “until the D.C. Educational

Good Time form is received from the Supervisor of Education.” Id. ¶ 12.2(n).

      Sawyers, as a § 2241 petitioner, in claiming entitlement to 154 days of

DCEGT earned while incarcerated in the DCDC, had the burden of proving that



                                         3
the BOP had received the D.C. Educational Good Time form from the Supervisor

of Education and, having received it, incorrectly calculated his parole eligibility

date. Sawyers failed to prove this, however, as the district court properly found.

And because he failed to satisfy his burden of proof, he was not entitled to § 2241

relief.

          AFFIRMED.




                                          4